Citation Nr: 0613572	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  04-26 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151, for 
thyroid surgeries conducted at a VA medical facility in 
February 2003 and May 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating July 2003 and January 2004 decisions 
issued by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) located in No. Little Rock, Arkansas.  

At a November 2004 Board hearing the veteran withdrew his 
appeals for service connection for gout, histoplasmosis, and 
benign prostatic hypertrophy...

In October 2004 and August 2005 correspondence the veteran 
appears to have filed secondary service connection claims for 
peripheral neuropathy of the upper extremities, an intestinal 
condition, and major depression.  The veteran also asserted 
entitlement to special monthly compensation based on loss of 
use of a creative organ in October 2004 statements.  These 
issues are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Competent, probative medical evidence does not medically 
attribute the veteran's hypertension to his service-connected 
diabetes mellitus.

2.  In February 2003 the veteran underwent a thyroidectomy 
with no chest-splitting incision while a sternotomy with 
thyroid mass removal was conducted in May 2003, at a VA 
medical facility.

4.  The veteran did not incur any additional disability as a 
result of his February 2003 and May 2003 thyroid surgeries at 
a VA medical facility due to VA carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of VA fault in treating the veteran, nor was any additional 
disability the result of an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for service connection secondary to service-
connected diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2005).

3.  The criteria for compensation under 38 U.S.C.A. § 1151, 
for thyroid surgeries conducted at a VA medical facility in 
February 2003 and May 2003 have not been met.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hypertension

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2005).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2005); 
Allen v. Brown, 7 Vet. App. 439 (1995). 

The evidence clearly reflects that the veteran has 
hypertension.  The competent evidence of record contains a 
diagnosis of hypertension, and the veteran is service-
connected for diabetes mellitus.  The issue for consideration 
is whether or not the hypertension was caused or aggravated 
by his service-connected diabetes mellitus.
As a layman, the veteran is competent to describe his 
symptoms, but is not qualified to render opinions as to 
medical diagnoses, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   Accordingly, while it is 
the veteran's opinion that his service-connected diabetes 
caused his hypertension, that opinion is not competent 
evidence and has no probative value.

A June 2003 VA examination report contains an opinion that 
the veteran's hypertension is not due to his diabetes.  There 
is no competent medical evidence of record from any source 
indicating that the veteran's diabetes either caused or 
aggravated his hypertension.

As the preponderance of the competent medical evidence of 
record reflects that the veteran's diabetes mellitus neither 
caused nor aggravated his hypertension, there is no doubt to 
be resolved, and the claim for secondary service connection 
for hypertension must be denied.   See Ortiz v. Principi, 274 
F. 3d 1361, 1365 (Fed. Cir. 2001).  

Compensation under 38 U.S.C.A. § 1151

The veteran argues that he is entitled to compensation based 
on his thyroid surgeries performed by VA in February and May 
2003, as he considers the May 2003 surgery to crack his chest 
open to remove the remainder of the goiter as evidence of 
negligence by VA at the time of the February 2003 surgery.

Pursuant to 38 U.S.C.A. § 1151, where a claimant suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of his own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability, then compensation, including 
disability compensation, shall be awarded in the same manner 
as if the additional disability were service-connected.  38 
U.S.C.A. § 1151 (West 2002).  

Historically, the veteran had a previous hemithyroidectomey 
in 1988 after which he was placed on synthroid suppression.  
He subsequently developed goiterous changes despite being on 
thyroid replacement medication.  See June 1994 private 
medical record.

The February 2003 VA operation report indicates that the 
veteran had presented with a huge substernal goiter, which 
might possibly need a chest splitting incision.  The report 
indicates that dissection was carried down to the level of 
platysma and the substernal portion of the goiter came out of 
the chest with fair ease and a sternal lymph node was 
dissected from the low portion of the neck. 

The medical records further indicate that the February 2003 
surgery failed to remove all of the neck mass and in May 2003 
he underwent a second surgery at which time a chest splitting 
incision was performed.  A May 2003 VA radiology report 
indicates that there were post-sternotomy changes of the 
chest while an October 2003 VA radiology report shows that 
the veteran has post-resection changes with no evidence of 
residual tissue seen in the regions of the prior goiter 
resection and, otherwise, was essentially a normal 
examination.  Due to the wiring back together of his sternum, 
the veteran was placed on lifting restrictions for one year 
after the surgery; he was to use assistive devises, smaller 
loads, or occasionally require the assistance from others to 
divide workloads into lighter loads that he could safely 
manipulate.  See June 2003 VA letter.  His private medical 
records indicate that he again was treated with synthroid.

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c) (2005).  To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care 
or medical or surgical treatment caused the veteran's 
additional disability or death; and (i) VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider; or (ii) VA furnished the hospital care 
or medical or surgical treatment without the veteran's 
informed consent.  
The Board has certainly considered the veteran's assertions 
and testimony that he is entitled to compensation for his 
surgeries as he considers the necessity of an additional 
surgery to crack his chest open to remove the remainder of 
the goiter as evidence of negligence by VA at the time of the 
February 2003 surgery.    However, as a layperson, without 
the appropriate medical training and expertise, the veteran 
is not competent to render a probative opinion on a medical 
matter and his opinion is of no probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In fact, there is no competent evidence of record indicating 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider, nor does the 
record show that the VA treatment was administered without 
the veteran's informed consent.  See September 2003 VA 
examination report.  Further, there is no evidence that any 
additional disability should be considered as an event not 
reasonably foreseeable.

The preponderance of the probative medical evidence of record 
is against the veteran's claim for compensation under the 
provisions of 38 U.S.C.A. § 1151, there is no doubt to be 
resolved and, accordingly, the appeal must be denied.  

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

Prior to the initial adjudication of these claims, the 
veteran was informed of the evidence necessary substantiate 
his claim for compensation under 38 U.S.C.A. § 1151 by letter 
in June 2003 and the principles of service connection by 
letters in March 2003 and May 2003.  The letters also 
informed him of the evidence he was expected to provide, the 
evidence VA would seek, and requested he identify or submit 
additional evidence.  He was similarly notified in February 
2004 and again in April 2004, by which he was also informed 
of the principles of secondary service connection, and asked 
to submit any medical evidence that he had.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  It is clear from the veteran's active 
role in the adjudication of his claim and by his evidentiary 
arguments that he understood the evidence needed to 
substantiate his claims and his and VA's roles in the claims 
process.  Under these circumstances, the Board is satisfied 
that any error in the timing of the notice was harmless.  

While the veteran was provided with the type of information 
and evidence needed to substantiate his claims, he was not 
provided with notice of any effective date criteria or rating 
criteria for the disability on appeal.  See Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 
3, 2006).  Despite inadequate notice provided to the veteran 
on these latter elements, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As the 
weight of the evidence is against the veteran's claims, any 
questions as to any appropriate effective dates or ratings to 
be assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran was afforded VA examinations in 
connection with his claims and a transcript of his November 
2004 hearing before the undersigned is of record.  Identified 
private and VA medical evidence has been associated with the 
claims file.  As the veteran has not identified any 
additional evidence or authorized VA to obtain any additional 
evidence pertinent to these claims, no further assistance to 
the veteran regarding development of evidence is required.







ORDER

Entitlement to service connection for hypertension, secondary 
to service-connected diabetes mellitus, is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
thyroid surgeries conducted at a VA medical facility in 
February 2003 and May 2003 is denied.








____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


